Title: IV. Alexander Hamilton’s Draft Report on the American Debt to France, with Jefferson’s Commentary, [5 June 1793]
From: Hamilton, Alexander,Jefferson, Thomas
To: Washington, George



[5 June 1793]

The Secy. of the Treasury, to whom were referred by the President of the US. sundry documents communicated by the Min. Plenipy. of the Republic of France, respectfully makes the following report thereupon.
The object of the communication appears to be to engage the US. to enter into arrangements for discharging the residue of the debt which  they owe to France by an anticipated payment of the instalments not yet due, either in specie, bank bills of equal currency with specie, or Government bonds, bearing interest and payable at certain specified periods, upon condition that the sum advanced shall be invested in productions of the US. for the supply of the French dominions.
This object is the same which came under consideration on certain propositions lately made by Colo. W. S. Smith who appeared to have been charged by the Provisional Executive Council of France with a negociation concerning it; in reference to which it was determined by the President with the concurring opinions of the heads of department and the Attorney general that the measure was ineligible, and that the proposer should be informed that it did not consist with the arrangements of the government to adopt it.
The grounds of the determination were purely political. Nothing has hitherto happened to weaken them. The decision on the application of the Min. pleny. of France will therefore naturally correspond with that on the propositions of Col. Smith. This indeed is signified to be the intention of the President.
It consequently only remains to make known the determination to the Minister, in answer to his application with or without reasons.
The following considerations seem to recommend a simple communication of the determination without reasons, viz.
I. The US. not being bound by the terms of their contract to make the anticipated payments desired, there is no necessity for a specification of the motives for not doing it.
II. No adequate reasons but the true ones can be assigned for the non-compliance; and the assignment of these would not be wholly without inconvenience. The mention of them might create difficulties in some future stage of affairs, when they may have lost a considerable portion of their force.
The following answer in substance, is presumed then to be the most proper which can be given....
“That a proposition to the same effect was not long since brought forward by Col. Smith, as having been charged with a negociation on the subject, by the Provisional Executive Council of France. That it was then, upon full consideration, concluded not to accede to the measure, for reasons which continue to operate, and consequently lead at this time to the same conclusion. That an explanation of these reasons would with pleasure be entered into, were it not for the considerations that it could have no object of present utility, and might rather serve to occasion embarrasment in future.”
<Which is humbly submitted.>

The above having been communicated by the President to me, I wrote the following letter.
